Title: To Benjamin Franklin from Officers of the Alliance, 12 April 1780
From: Officers of the “Alliance”
To: Franklin, Benjamin


Sir
Ship Alliance Road LOrient 12 April 1780
We the Officers of the Frigate Alliance under the Command of the honourable John Paul Jones Esqr: beg Leave to Represent to your Excellency that our circumstances are Really Nesessitous, and that we are alarm’d at having Received neither wages or prize money since the Ship is so nearly prepared for Sea.
We have waited with all possible patience in Expectation they would be paid us, from the propriety of it and some favourable Reports. Now as your Excellency is the person Authorised to Interfere on our part we flatter ourselves from your known benevolent disposition, that your Excellency will do every thing in your power to Obtain for us Justice and froward the Ship’s sailing.
Our situations are such in the town that we should be very unhappy to Leave it before we Receive our wages & prize money to enable us to discharge our Debts Contracted through mere necessity: it is of great Importance to us all especially to a number of men half naked, which is absolutely the case with two thirds of our Crew, many of them have families in America who are also in want.
We think it unnessesary to trouble your Excellency with a Detail of every particular, Assuring ourselves that your Excellency will take it into Consideration and Indulge us with an Answer—In the mean time we wish you health and every Blessing and are with the greatest Respect & Veneration Your Excellencys Most Obedient and most devoted Servants




James Degge I Lieut



James Lynd do



John Larchar Junr


Fitch Pool
M Parke Capt Marines


Samuel Guild
James Warren


Isaac Carr
Thomas Elwood


Arthur Robertson
Thos. Hinsdale


James Daly
James Bragg


Jno. Jarvis
Benjamin Pierce


N Blodget
John Darling


A Windship
Chipn. Bangs


L’Orient: 12 April 1780—
To his Excellency Dr. Benja Franklin Minister plenipotentiary to the United States at Passy, near Paris 
Addressed: To his Excellency / Dr. Benja Franklin / Minister plenipotentiary to the thirteen / United States / at Passy / near Paris
Endorsed: Officers of the Alliance April 12 1780
